The offense is fraudulently receiving stolen property; the punishment confinement in the penitentiary for two years.
The term of court at which appellant was tried adjourned on the 28th day of January, 1928. Bills of exception found in the record were not filed until April 25th, 1928. No order extending the time for filing the bills of exception was entered. Under the provisions of Article 760 Cow. C. P. the bills were filed too late, and the state's motion to strike said bills from the record must be sustained.
We are of the opinion that the evidence is sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.